Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haycock et al. (US 6,639,426 B2, hereinafter referred to as Haycock).
Regarding claim 1, Haycock discloses an integrated circuit (Fig. 6. See Fig. 5 for a block diagram of an electronic system 50 incorporating at least one SBD I/O circuit, col. 5, ll. 18+), comprising: 
an input terminal (101); 
an input buffer circuit (100) coupled to the input terminal; 
an interface voltage control circuit (MUX 106) coupled to the input terminal; 
an output voltage selection circuit (104) coupled to the interface voltage control circuit; 
an output driver circuit (102) coupled to the output voltage selection circuit; and 
an output terminal (IN 106) coupled to the output driver circuit.
It is noted that the words, “input” and “output” are relative terminologies.
Regarding claim 2, Haycock discloses the integrated circuit of claim 1, wherein the output voltage selection circuit (104) comprises: 
a first input (connected to ¾ VCC) coupled to a first power supply voltage source (1/4 VCC); 
a second input (connected to ¼ VCC) coupled to a second power supply voltage source (3/4 VCC); 
a third input (REFSEL 103) coupled to an output of the interface voltage control circuit (MUX 106); and an output (REF 109) coupled to the output driver circuit (102).

Regarding claim 4, Haycock discloses an integrated circuit (Fig. 6. See Fig. 5 for a block diagram of an electronic system 50 incorporating at least one SBD I/O circuit, col. 5, ll. 18+), comprising: 
an input terminal (101) configured to receive an input signal (OUT); 

an interface voltage control circuit (MUX 106) coupled to the input terminal (101), and configured to identify a power supply voltage (either ¾ VCC or ¼ VCC) corresponding to a voltage provided at the input terminal (col. 5, ll. 52+); 
an output terminal (IN 106) configured to provide an output signal (IN); 
an output driver circuit (102) coupled to the output terminal (IN 106), and configured to drive the output signal to the output terminal; 
an output voltage selection circuit (104) coupled to the interface voltage control circuit (MUX 106) and the output driver circuit (102), and configured to provide the power supply voltage (either ¾ VCC or ¼ VCC) identified by the interface voltage control circuit (MUX 106) to the output driver circuit (102).
	It is noted that the words, “input” and “output” are relative terminologies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haycock.
Regarding claim 3, Haycock discloses all the features and limitations as discussed above but does not specifically disclose a voltage regulator circuit comprising: an input coupled to the first power supply voltage source; and an output that is the second power supply voltage source.

Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have connected the input of the well-known voltage regulator to ¾ VCC and output to ¼ VCC of the output voltage selection circuit (MUX 104) of Haycock in order to down convert the voltage from ¾ VCC to ¼ VCC and to protect the circuit against the possible voltage spikes.
	Claim 5 is similarly rejected as claim 3 discussed above.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  See prior arts/references listed on the PTO-892 form attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D CHANG/            Primary Examiner, Art Unit 2844